PER CURIAM: *
Horatiu Antoniu Teban petitions for review of an order of the Board of Immigration Appeals (BIA) denying his motion for consolidation or remand and affirming the Immigration Judge’s (IJ’s) decision ordering him removed from the United States. Teban argues that his due process rights were violated when he was not timely informed that his former marriage had been found fraudulent and, concomitantly, his previous wife’s 1-130 application was denied. He contends that this fraud finding harms him by precluding him from receiving an adjustment of status based on his current marriage.
Teban has not shown that he is entitled to relief from the BIA’s judgment. Teban had no right to challenge the denial of his former wife’s 1-130 application. See 8 C.F.R. § 204.2. Teban has failed to establish that his due process rights were implicated by the disposition of this application. See Manzano-Garcia v. Gonzales, 413 F.3d 462, 470 (5th Cir.2005). Teban has likewise failed to show that the BIA erred in affirming the order of removal issued by the IJ and denying his motion for consolidation or remand. Consequently, Teban’s petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.